Citation Nr: 1504333	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a deviated nasal septum, claimed residual of a broken nose.

5.  Entitlement to service connection for headaches, claimed residual of a broken nose.

6.  Entitlement to service connection for tinnitus, claimed residual of a broken nose.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.  

In October 2012, the case was remanded to afford the Veteran his requested hearing.  In March 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In September 2013 the Board remanded the issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a low back disorder, and entitlement to service connection for a deviated nasal septum, claimed residual of a broken nose.  In the same decision, the Board denied entitlement to service connection for bilateral otitis externa; head, nose and facial pain, claimed as residuals of a broken nose; headaches, claimed residual of a broken nose; dizziness, claimed residual of a broken nose; tinnitus, claimed residual of a broken nose; sinusitis, claimed residual of a broken nose; sleep apnea, claimed residual of a broken nose; hypertension, claimed as secondary to sinusitis and sleep apnea; and bilateral hearing loss, claimed as secondary to upper respiratory infections.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an September 2014 Order, Court granted an September 2013 Joint Motion for Remand (JMR), which vacated the September 2014 Board decision with regard to the denial of entitlement to service connection for headaches and tinnitus.  The claims of entitlement to service connection for bilateral otitis externa; head, nose and facial pain; dizziness; sinusitis; sleep apnea; hypertension; and sleep apnea; and bilateral hearing loss were expressly abandoned in the JMR.

In a statement dated in October 2014, the Veteran's representative requested that the Veteran be afforded a hearing at his local VA RO.  It was noted that additional evidence would be presented in the form of the Veteran's testimony.  The Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a), 20.1507(b)(1) (2014) ("[O]nly one hearing before the Board will be conducted.").  As noted above, the Veteran has already had a hearing before the undersigned regarding the issues on appeal.  Therefore, the request for an additional hearing on the issues is denied.

In a statement received in November 2011 the Veteran stated that he wanted reimbursement for an emergency room bill that VA refused to pay.  As an issue of unreimbursed medical expenses does not appear to have been adjudicated by the RO, the claim is referred for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that in a July 2010 VA examination, upon which the Board relied in rendering its decision, the examiner diagnosed sinus pressure headaches, not due to a neurological problem.  The examiner further stated the headaches were due to deviated septum.  The parties to the JMR agreed that the examiner opined that the Veteran's headaches were not caused by his broken nose in service, but that the opinion appeared conclusory.  

The parties to the JMR agreed that in an October 2010 VA examination, upon which the Board relied in rendering its decision, the examiner opined that the Veteran's tinnitus was as likely as not a symptom related to his hearing loss.  The parties agreed that although the examiner provided a detailed discussion regarding the Veteran's hearing loss, she did not provide a similar discussion regarding the tinnitus.  The examiner merely concluded that there is no evidence in the Veteran's service treatment records of complaints or treatment for tinnitus, and that his tinnitus was less likely than not related to his in-service broken nose or noise exposure.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, based upon the agreement of the parties to the JMR, the Board finds the rationale provided in the July 2010 and October 2010 VA examinations to be inadequate and, therefore, remand is needed for the Veteran to be afforded adequate VA examinations.  

In September 2013 the Board remanded the issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a low back disorder, and entitlement to service connection for a deviated nasal septum, claimed residual of a broken nose.  The Board ordered that additional VA treatment records be obtained and associated with the claims file, that the Veteran be afforded VA medical examinations regarding the claims, and that the claims be readjudicated.  Review of the claims file reveals that additional VA treatment records were obtained.  However, there is no indication that the Veteran was scheduled for examinations or that the claims were readjudicated.  As such, the Board finds that there has not been compliance with its September 2013 remand, and remand of the claims is necessary for completion of the development ordered in September 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims file reveals that the Veteran receives treatment from VA.  The most recent VA treatment records associated with the claims file are dated in October 2010.  On remand, records of any VA treatment that the Veteran received since then should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

The Veteran has identified private providers Drs. S., F., G., R., O., and M. and has reported that he has tried to get records from private providers but has been unable to do so as many are deceased or not practicing any longer.  Contact the Veteran and ask that the Veteran identify all private providers and either provide the records of his treatment from these providers or provide VA authorization to obtain these records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2010.

2.  Contact the Veteran and ask that he identify all private providers and either provide the records of his treatment from these providers or authorization for VA to obtain these records.  Any pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer opinions as to the following questions:

a) Does the Veteran currently have a psychiatric disorder that was present during service?  If so, did the psychiatric disorder during service clearly and unmistakably pre-exist his active duty?  If yes, the examiner must cite to the evidence of record to support that conclusion.

b) For each diagnosed psychiatric disorder opined to have pre-existed the Veteran's active duty, the examiner should then opine as to whether any pre-existing psychiatric disorder was clearly and unmistakably not aggravated by the Veteran's active service.

c) For each currently diagnosed psychiatric disorder opined to have not pre-existed the Veteran's active service, opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder shown on examination had its clinical onset during the Veteran's military service or is otherwise related to such service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed low back disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder is related to the Veteran's military service.  

The examiner's opinion should address the January 1961 low back treatment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed deviated septum that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed deviated septum is due to the in-service assault.   

The examiner's opinion should address the May 2010 and July 2010 examination findings that there was no deviated septum on examination as well as the July 2010 X-ray findings of "mild nasal septum deviation to the left."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any headache disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed headache disorder is due to service, to include the in service assault.   

The examiner's opinion should address whether any headache disorder found to be present is due to or aggravated by the Veteran's broken nose in service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

7.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed tinnitus disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed tinnitus disorder is due to service, to include the in service assault and broken nose.   

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

8.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

9.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


